Citation Nr: 0838491	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

It is noted that the veteran submitted evidence directly to 
the Board in March 2008.  As the evidence consisted of copies 
of medical evidence already contained in the claims folder 
and considered by the RO, the Board is not required to remand 
the case for the RO to consider the evidence in the first 
instance pursuant to 38 C.F.R. § 20.1304.  It is also noted 
that the veteran's representative waived RO jurisdiction over 
this evidence.  


FINDINGS OF FACT

1.  The veteran had exposure to loud noise in service.

2.  The evidence demonstrates that the veteran's tinnitus is 
at least as likely as not related to noise exposure during 
active service.

3.  The veteran's low back condition is not shown to be 
related to his military service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2008)

2.  A low back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Tinnitus

The veteran seeks entitlement to service connection for 
tinnitus.  The veteran contends that his tinnitus is due to 
his exposure to loud noise in service.

The veteran's service medical records do not reveal any 
compliant, diagnosis, or treatment for tinnitus.  The 
veteran's service medical records reveal that in February 
1974 the veteran complained of and was treated for an ear 
ache of the right ear.  Audiological testing performed at 
that time revealed hearing acuity within normal limits.  The 
report of examination upon separation from active duty in 
August 1975 did not note any tinnitus; however, it did 
indicate a degree of hearing loss when compared with the 
veteran's audiological testing at entrance into active 
service.  The Board notes that the veteran's military 
occupational specialty was telephone lineman (36C20).  The 
Board finds the veteran's reports of exposure to loud noise 
in service credible based upon the veteran's reduced hearing 
acuity in both ears measured upon examination at separation 
from service.  

The veteran, in his statements, has indicated that he has had 
tinnitus since service, which he reports has gradually 
increased in severity.  The Board notes that the Court has 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The Board finds that the veteran is competent to 
report ringing in his ears.

In an August 2004 VA audiological consultation note, the 
veteran was diagnosed with right ear tinnitus and the 
physician rendered the opinion that it was at least as likely 
as not that the veteran's right ear tinnitus was at least in 
part due to exposure to hazardous levels of noise in service.

In a private treatment letter dated in September 2004, Dr. 
J.B. stated that it was possible that the veteran's tinnitus 
was related to his exposure to loud noise in service.  This 
opinion is speculative in that the physician says only that 
the veteran's current tinnitus could have been, rather than, 
was caused by the veteran's exposure to loud noise in 
service.

In February 2005 the veteran was afforded a VA Compensation 
and Pension (C&P) audiological examination.  After 
examination of the veteran and review of the veteran's claims 
folder the examiner diagnosed the veteran with constant 
tinnitus and rendered the opinion that the veteran's tinnitus 
was at least as likely as not related to his exposure to loud 
noise in service.

In light of the evidence, the Board finds that service 
connection for tinnitus is warranted.  The Board finds the 
veteran credible in regard to his report of exposure to loud 
noise in service.  The veteran indicates that he has had 
ringing in his ears since service and that the ringing has 
increased in severity since that time.  The examiner, in 
February 2005, after examination of the veteran and review of 
the claims folder, associated the veteran's current tinnitus 
with his active service.  Accordingly, service connection for 
tinnitus is granted.

B. Low Back Condition

The veteran seeks entitlement to service connection for a low 
back condition.  The veteran contends that his current low 
back condition is due to being dropped on his back while in 
service.

The veteran's service medical records reveal that the 
veteran's back was treated after he was dropped on his back 
in July 1975.  However, upon examination at separation from 
service in August 1975 the veteran's back and musculoskeletal 
system were noted to be normal.

In September 1979 the veteran was afforded a VA C&P 
examination in conjunction with a separate claim.  After 
examination, the examiner noted that the veteran's carriage 
was erect and that the veteran's spine and lower extremities 
were within normal limits.

The veteran was diagnosed with isolated cervical plasmacytoma 
in January 2002.  In a letter, dated in October 2004, Dr. 
J.E. indicated that the etiology of isolated cervical 
plasmacytoma is unknown; however, some studies have 
associated the condition with traumatic injury or preexisting 
orthopedic disease.

In private treatment notes of Drs. R.S. and J.W., dated in 
January and September 2004, it is indicated that the veteran 
has been treated since June 1998 for a back condition.  Dr. 
R.S., in a physician's note dated in January 2004, indicated 
that if the veteran did have some neck and back conditions 
related to service that the current neck and back condition 
would be related to service.  However, the physician provides 
no rationale for this statement.  Dr. J.W., in a September 
2004 statement, reported that he has treated the veteran for 
neck and back problems since July 2004.  However, Dr. J.W. 
does not provide any indication of the etiology of the 
veteran's current neck and back conditions

In an undated statement Dr. S.M. indicated that the veteran 
had plasmacytoma involving the cervical spine.  He further 
noted that plasmacytoma / multiple myeloma can occur due to 
orthopedic trauma.  In that regard, the Board notes that the 
veteran did not appeal the RO's decision of March 2005 
insofar as it denied service connection for a cervical spine 
disorder.  If the veteran wishes to reopen that claim, he 
should notify the RO.  

In February 2005 the veteran was afforded a VA C&P spine 
examination in conjunction with his claim.  The veteran 
reported that he was in a car accident in 1981 in which he 
hurt his back and that he was operated on sometime around 
1989, 1998 and 2000.   After examination and review of the 
claims folder the examiner rendered the opinion that the 
veteran's low back condition was less likely than not related 
to his active service including the back injury in service 
after noting that the veteran had a post-service surgical 
correction of the spine which also injured his back.   

The Board notes that it must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

The Board finds that entitlement to service connection for a 
low back condition is not warranted.  The Board notes that 
the veteran's back was treated after he was dropped while in 
service.  However, the veteran's back and musculoskeletal 
system were found to be normal upon examination at separation 
from active duty and upon VA examination in September 1979.  
Subsequently, the veteran was treated multiple times, with 
surgery, for low back pain.  In February 2005 the veteran 
underwent a VA C&P spine examination.  As indicated above, 
the examiner rendered the opinion that the veteran's current 
back condition is less likely than not related to the 
veteran's active duty.  The Board finds the evidence of the 
VA C&P examination highly probative because the VA examiner 
provided a definite opinion after reviewing the claims folder 
and conducting a physical examination.  Accordingly, as the 
preponderance of the evidence is against the veteran's claim, 
entitlement to service connection for a low back condition is 
denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a low back condition, the doctrine is not for 
application.



II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim of entitlement to service connection for a 
low back condition, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and the veteran has submitted private medical 
evidence.  The appellant was afforded a VA medical 
examination.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In regard to the veteran's claim of entitlement to service 
connection for tinnitus, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


